Exhibit 10.15

CUSTODIAL AGREEMENT

THIS CUSTODIAL AGREEMENT (the “Agreement”), dated as of August 22, 2011, by and
among CCT FUNDING LLC, a Delaware limited liability company (the “Borrower”),
CORPORATE CAPITAL TRUST, INC., a Maryland corporation (the “Manager”), DEUTSCHE
BANK AG, NEW YORK BRANCH (the “Administrative Agent”) and DEUTSCHE BANK TRUST
COMPANY AMERICAS, a New York banking corporation, not in its individual capacity
but solely as custodian and securities intermediary (the “Custodian”).

WITNESSETH:

WHEREAS, the Borrower has entered into a credit agreement with the
Administrative Agent, in such capacity and in its capacity as a Lender, and each
other Lender party thereto from time to time (as amended, the “Credit
Agreement”) and a security agreement with the Administrative Agent (as amended,
the “Security Agreement”), each dated as of the date hereof (all terms defined
in the Credit Agreement or the Security Agreement and not otherwise defined in
this Agreement, as used herein, have the respective meanings provided for
therein);

WHEREAS, pursuant to the Security Agreement, the Borrower granted to the
Administrative Agent for the benefit of itself and the Lenders a continuing
first priority security interest in all right, title and interest of the
Borrower in, to and under all of the property specified in Section 2(a) of the
Security Agreement, including the Accounts (as defined below), whether now owned
or existing or hereafter acquired or arising and regardless of where located
(collectively, the “Pledged Property”);

WHEREAS, each of the Borrower, Administrative Agent and the Manager desires to
have the Custodian perform certain duties and provide such additional services
as the Administrative Agent may from time to time request, in respect of the
Pledged Property, consistent with the terms of this Agreement; and

WHEREAS, the Custodian has the capacity to provide the services required hereby
and is willing to perform such services for the Borrower and the Administrative
Agent on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

Section 1. Appointment and Duties of the Custodian.

(a) The Borrower and the Administrative Agent each hereby appoints Deutsche Bank
Trust Company Americas, and it hereby accepts the appointment, to act as
Custodian pursuant to the terms of this Agreement, until the termination of this
Agreement or the Custodian’s resignation or removal as custodian pursuant to
Section 11 hereof. In such capacity, the Custodian shall assist the
Administrative Agent, the Borrower and the Manager by performing certain
services and providing to the Borrower, the Manager and the Administrative Agent
certain reports and schedules, all as more particularly described below
(including Section



--------------------------------------------------------------------------------

1 and Section 2 hereof) and in Schedule A hereto (collectively, the “Services”),
in each case in such form and content, and in such greater detail, as may be
mutually agreed upon by the parties hereto from time to time and based upon
information and data received by the Custodian (i) from or on behalf of the
Borrower, the Manager or the Administrative Agent and (ii) with respect to any
Property (as defined below). The Custodian’s duties and authority hereunder are
limited to the duties and authority specifically set forth in this Agreement and
no implied or inferred obligations of any kind shall be read into this
Agreement, against or on the part of the Custodian. By entering into, or
performing its duties under, this Agreement, the Custodian shall not be deemed
to assume any obligations or liabilities of the Administrative Agent, the
Borrower or the Manager under any agreement to which any of them is a party, and
nothing herein contained shall be deemed to release, terminate, discharge,
limit, reduce, diminish, modify, amend or otherwise alter in any respect the
duties, obligations or liabilities of the Administrative Agent, the Borrower or
of the Manager under or pursuant to any other agreement.

(b) The Borrower hereby employs the Custodian as custodian of all Pledged
Property of the Borrower which is delivered to the Custodian pursuant to the
terms and conditions set forth herein (collectively, the “Property”). For
purposes of this Agreement, “delivery” of Property shall include (i) the
acquisition of a Security Entitlement with respect thereto and (ii) any other
form of delivery set forth in the Credit Agreement or the Security Agreement.
Without limitation, the Property shall include (i) stocks and other equity
interests of every type, evidences of indebtedness, other instruments
representing same or rights or obligations to receive, purchase, deliver or sell
same and other non-cash investment property of the Borrower (“Securities”),
(ii) cash and other funds from whatever source and in whatever currency (“Cash”)
and (iii) Assignment Agreements, promissory notes and other agreements and
supporting documentation relating to Bank Loans and other General Intangibles.
The Custodian shall not be responsible for any Pledged Property of the Borrower
held or received by the Borrower or others and not delivered to the Custodian.

The Custodian agrees to establish and maintain, in its capacity as Securities
Intermediary pursuant to Section 2 hereof, the Custodial Account, account number
KK11B1.1 (together with any sub-accounts thereof, the “Custodial Account”). Any
and all Property consisting of Securities or negotiable Instruments from time to
time received and accepted by the Custodian for the account of the Borrower
shall be credited to the Custodial Account. The Custodian agrees to establish
and maintain on its books, in its capacity as Bank (as that term is defined in
the UCC) pursuant to Section 2 hereof, the Cash Collateral Account, account
number KK11B1.2 (together with any sub-accounts thereof, the “Cash Collateral
Account”). Any and all Property consisting of Cash from time to time received
and accepted by the Custodian for the account of the Borrower shall be credited
to the Cash Collateral Account. The Custodian shall establish and maintain the
following sub-accounts of the Cash Collateral Account: (i) CCT Funding
Sub-account, account number: KK11B1.3, (ii) Deutsche Bank Revolving Sub-account,
account number: KK11B1.4, (iii) Principal Collections Sub-account, account
number: KK11B1.5, (iv) Interest Collections Sub-account, account number:
KK11B1.6, (v) Administrative Expense Sub-account, account number: KK11B1.7 and
(vi) Revolving Loan Collateral Sub-account, account number: KK11B1.8 (the
“Revolving Loan Collateral Sub-account”) and also may, with the consent of the
Administrative Agent, establish and maintain one or more additional account(s)
or sub-account(s) on its books in the name of the Borrower as it deems necessary
or desirable for

 

2



--------------------------------------------------------------------------------

administrative purposes with respect to the Property held by the Custodian for
the benefit of the Borrower. The Custodian may, with the written consent of the
Administrative Agent, appoint one or more sub-custodian(s) as it deems necessary
or desirable who shall by reason of such appointment be entitled to the same
protections and immunities as provided to the Custodian hereunder. The Custodial
Account, the Cash Collateral Account, the Administrative Expense Sub-account and
any additional accounts or sub-accounts established by the Custodian pursuant to
Section 2 hereof are herein, collectively, referred to as the “Accounts.” Each
of the Accounts shall be a non-interest bearing account and identified on the
Custodian’s books and records as having been pledged by the Borrower to Deutsche
Bank AG, New York Branch, as administrative agent under the Credit Agreement.
Cash in any Account shall be invested in accordance with Section 9 hereof.

(c) The Custodian shall hold, keep safe and protect (i) as custodian for all
Property not credited to the Accounts and (ii) as custodian for the Accounts, in
each case under the foregoing clauses (i) and (ii) on behalf of and for the
benefit of the Borrower and the Administrative Agent, all Property and to the
extent such Property constitutes Financial Assets, shall maintain those
Financial Assets as Security Entitlements in favor of the Borrower; provided,
however, that with respect to any non-negotiable Instruments (including
promissory notes) delivered to the Custodian thereunder, the Custodian shall
hold the same exclusively as agent and bailee of the Administrative Agent. The
Custodian will collect all interest and dividends and all other income and
payments, whether paid in cash or in kind, on the Property, as the same become
payable and credit the same to the related Account.

(d) The Borrower and the Manager shall cooperate with the Custodian in
connection with the Services to be performed by it, including in respect of the
calculations relating to periodic reports or as otherwise reasonably requested
hereunder. Upon reasonable request by the Custodian, each of the Borrower and
the Manager further agrees to provide the Custodian from time to time during the
term of this Agreement, on a timely basis, any information in its possession
relating to the Property and any proposed purchases, sales or other dispositions
thereof as to enable the Custodian to perform its duties hereunder. Without
limiting the generality of the foregoing, each of the Borrower and the Manager
shall supply in a timely fashion any information maintained by it that the
Custodian may from time to time reasonably request with respect to the Property,
reasonably need to complete the reports required to be prepared by the Custodian
hereunder or reasonably require to permit the Custodian to otherwise perform its
obligations hereunder.

(e) At the request of the Administrative Agent, the Borrower or the Manager
shall review the contents of all reports, instructions and statements prepared
by the Custodian in accordance with this Agreement. To the extent any of the
information in such reports, instructions or statements conflicts with data or
calculations in the records of the Borrower or the Manager, the Borrower or the
Manager shall use reasonable efforts to notify the Custodian and the
Administrative Agent of such discrepancy and assist the Custodian in reconciling
such discrepancy.

(f) If, in performing its duties under this Agreement, the Custodian is required
to decide between alternative courses of action, the Custodian may request
written instructions

 

3



--------------------------------------------------------------------------------

(or verbal instructions, followed by written confirmation) from the
Administrative Agent as to the course of action desired by it. If the Custodian
does not receive such instructions within two Business Days after it has
requested them, the Custodian may, but shall be under no duty to, take or
refrain from taking any particular courses of action; provided that the
Custodian as promptly as possible notifies the Administrative Agent which course
of action, if any, it has decided to take. The Custodian shall act in accordance
with instructions received from the Administrative Agent after such two Business
Days except (so long as it has provided the notice set forth in the prior
sentence) to the extent it has already taken, or committed itself to take,
action inconsistent with such instructions.

(g) The Custodian shall cooperate with the auditors or independent certified
public accountants appointed by the Borrower or the Manager on behalf of the
Borrower, and with agents of the Manager that the Manager has notified the
Custodian have authority to act on the Manager’s or the Borrower’s behalf, and
shall provide information in the possession of the Custodian necessary for
auditing by the auditors or independent certified public accountants of the
financial statements.

Section 2. Custodian as Securities Intermediary and Depositary Bank.

(a) The Custodian also is hereby appointed and shall serve as Securities
Intermediary with respect to the Custodial Account and as Bank with respect to
the Cash Account. With specific reference to this Section 2, all capitalized
terms used and not defined elsewhere shall have the meanings assigned to such
terms in the UCC. The Security Entitlements and all Financial Assets credited to
the Custodial Account, including without limitation all Securities, Fund
Investments, Financial Assets, Investment Property and other Property from time
to time deposited in or credited to such Account and all proceeds thereof held
from time to time in the Custodial Account will continue to be held for the
Borrower by the Custodian as Securities Intermediary and all Cash credited to
the Cash Collateral Account will be continue to be held for the Borrower by the
Custodian as Bank. Upon the termination of this Agreement, the Administrative
Agent shall inform the Custodian of such termination.

(b) With respect to any portion of the Property, the Custodian agrees that:

(i) it will comply with (A) any Entitlement Order originated by the
Administrative Agent relating to the Custodial Account or any Financial Asset
credited thereto, (B) any instruction originated by the Administrative Agent
directing the disposition of Cash on deposit in the Cash Collateral Account and
(C) any other instruction from the Administrative Agent in respect of the
Accounts or the Property, in each case without further consent by the Borrower
or any other Person. The Borrower consents and agrees to the foregoing;

(ii) except as provided in subsection (h) below, all Property held by the
Custodian for the Borrower, whether in the Accounts or otherwise, shall be
subject to the exclusive custody and control of the Custodian as directed by the
Administrative Agent, and the Administrative Agent shall have sole authority to
direct the Custodian with respect thereto; and

 

4



--------------------------------------------------------------------------------

(iii) it will promptly notify the Administrative Agent, the Manager and the
Borrower upon receipt of written notice that any other Person claims that it has
a property interest in any Property held by the Custodian pursuant to this
Agreement (whether in the Accounts or otherwise) other than the Administrative
Agent.

(c) The Custodian hereby confirms that (i) the Custodial Account is a Securities
Account, (ii) the Custodian is acting as a Securities Intermediary in respect of
the Custodial Account, (iii) any portion of the Property capable of being
credited to the Custodial Account shall be promptly credited by the Custodian to
such Account, (iv) all Securities and other Property underlying any Financial
Assets credited to the Custodial Account (other than Cash) shall be registered
in the name of the Custodian, endorsed to the Custodian in blank or credited to
another Securities Account maintained in the name of the Custodian, (v) all Cash
shall be credited to the Cash Collateral Account, (vi) the Borrower is the
Bank’s Customer with respect to the Cash Collateral Account, (vii) the Cash
Collateral Account is a Deposit Account, (viii) the Custodian is a Bank and is
acting in such capacity in respect of the Cash Collateral Account and
(ix) neither the Cash Collateral Account nor any Cash at any time held therein
or credited thereto is or will be evidenced by any Instrument or constitutes or
will constitute Investment Property.

(d) In the event that the Custodian has or subsequently obtains by agreement,
operation of law or otherwise a security interest in any Property, Account or
other Financial Asset or Security Entitlement credited to any Account, the
Custodian hereby agrees that such security interest shall be subordinate to the
security interest of the Administrative Agent on behalf of itself and the
Lenders. The Property credited to any Account will not be subject to deduction,
set-off, banker’s lien, or any other right in favor of any Person other than the
Borrower in the case of the Accounts; provided that the Custodian may deduct
from any Account amounts which were previously credited if notified that a
deposit was not cleared by reason of insufficient funds.

(e) There are no other agreements entered into by the Custodian, acting in its
capacities as Bank or Securities Intermediary, and the Custodian agrees that it
will not enter into any agreement with any other Person with respect to any
Account (unless agreed to in writing by the Administrative Agent and the
Borrower). In the event of any conflict between this Agreement (or any provision
hereof) and any other agreement now existing or hereafter entered into, the
terms of this Agreement shall prevail, except that in the event of any conflict
between this Agreement and the Credit Agreement or the Security Agreement, with
respect to any rights or obligations of any party thereto, the Credit Agreement
or the Security Agreement, as applicable, shall prevail.

(f) The obligations of the Custodian hereunder shall continue until the
Administrative Agent has determined that the Release Conditions have been
satisfied and notified the Custodian of such event in writing.

(g) The State of New York shall be the “securities intermediary’s jurisdiction”
in respect of the Custodial Account for purposes of Section 8-110(e) of the UCC,
and the

 

5



--------------------------------------------------------------------------------

“bank’s jurisdiction” in respect of the Cash Collateral Account for purposes of
Section 9-304 of the UCC.

(h) The Custodian shall make distributions and payments from Cash and Financial
Assets credited to or on deposit in the Accounts, in each case based on the
written instructions of the Administrative Agent (which written instructions the
Administrative Agent shall provide to the Custodian in accordance with Section 8
hereof); provided that prior to the delivery of a written notice by the
Administrative Agent to the Custodian notifying it of the occurrence of a
Default or an Event of Default under the Credit Agreement, the Borrower (or the
Manager on its behalf) may instruct the Custodian to make distributions or
payments with respect to any Cash credited to the Administrative Expense
Sub-account (but not, for the avoidance of doubt, any other account or
subaccount of the Borrower). The Custodian shall settle all purchases, sales or
other dispositions of Property for the Borrower, in each case based on the
written instructions of the Administrative Agent (which written instructions the
Administrative Agent shall provide to the Custodian in accordance with Section 8
hereof).

(i) If the Custodian receives written instructions pursuant to subsection
(h) above by 2:00 p.m. (New York time), on any Business Day, the Custodian shall
use its reasonable efforts to make such distributions or payments or settle such
purchases and sales as specified in such written instructions on the same
Business Day. Any instruction received after 2:00 p.m. (New York time), shall be
considered received on the next Business Day.

(j) None of the Custodian or any director, officer, employee or agent of the
Custodian shall be under any liability to the Borrower or the Manager for any
action taken, or not taken, in good faith pursuant to this Agreement, or for
errors in judgment; provided, however, that this provision shall not protect the
Custodian against any liability to such Persons which would otherwise be imposed
by reason of the Custodian’s criminal conduct, fraud, willful misconduct, bad
faith or gross negligence in the performance of its obligations or duties
hereunder. The Custodian and any director, officer, employee or agent of the
Custodian may rely in good faith on any document of any kind which, on its face,
is properly executed and submitted by any Authorized Person respecting any
matters arising hereunder. The Custodian shall be under no duty to inquire into
or investigate the validity, accuracy or content of such document. An
“Authorized Person” shall mean individuals whose names and specimen signatures
have been provided to the Custodian by the Administrative Agent in a written
notice specifying that such individuals are authorized to deliver instructions
to the Custodian and any limitations on such authority.

(k) The parties hereto agree that each item of Property (whether Investment
Property, a Financial Asset, a Security, an Instrument or otherwise) credited to
the Custodial Account shall be treated as a Financial Asset.

Section 3. Compensation and Expenses.

The Custodian shall be entitled to receive, and the Borrower shall pay, on a
quarterly basis, as compensation for the services rendered hereunder the fee
amounts as set forth in a separate fee letter in connection herewith from the
Cash Collateral Account. In addition, the Borrower shall

 

6



--------------------------------------------------------------------------------

reimburse the Custodian for all reasonable out of pocket expenses incurred by it
in the course of performing its obligations hereunder as set forth in such fee
letter including, without limitation, account service charges/account
maintenance fees and indemnity amounts (collectively, “Custodian Expenses”) in
each case as Administrative Expenses on a first priority basis before other
Administrative Expenses and prior to making any distributions or payments to the
Equity Owner or payments to the Manager, in accordance with Sections 4.01(g)(ii)
and 6.02(d) of the Credit Agreement. Upon prior written notice to the Borrower
and the Manager (which may be by facsimile), the Custodian shall be entitled to
withdraw Custodian Expenses owing to it from the amounts on deposit in the
Administrative Expense Sub-account and to the extent that there are insufficient
amounts therein, then the Custodian shall withdraw any remaining amounts owing
to it from the Cash Collateral Account. Custodian Expenses shall include the
reasonable compensation and expenses, disbursements and advances of the
Custodian’s agents, counsel, accountants and experts. The payment obligations to
the Custodian pursuant to this Section 3 shall survive the termination of this
Agreement and any earlier resignation or removal of the Custodian.

Section 4. Limitation of Responsibility of the Custodian and the Administrative
Agent; Indemnifications.

(a) Neither the Custodian nor the Administrative Agent shall have responsibility
under this Agreement other than to render the Services expressly called for
hereunder in good faith and without committing fraud or engaging in criminal
conduct, willful misconduct, gross negligence or reckless disregard of its
duties hereunder.

(b) Neither the Custodian nor the Administrative Agent shall incur liability to
anyone in acting upon any signature, instrument, statement, notice, resolution,
request, direction, consent, order, certificate, report, opinion, bond or other
document or paper reasonably believed by it to be genuine and reasonably
believed by it to be signed by an Authorized Person.

(c) The Custodian may exercise any of its rights or powers hereunder or perform
any of its duties hereunder either directly or by or through agents or attorneys
and shall not be responsible for any misconduct or negligence on the part of any
agent or attorney appointed hereunder with due care by it in good faith;
provided, however, such appointment shall not release the Custodian from its
responsibility to perform its obligations hereunder.

(d) Neither the Custodian, the Administrative Agent nor any of their affiliates,
directors, officers, shareholders, agents or employees will be liable to the
Manager, the Borrower or to any other Person (including as to the Custodian, the
Administrative Agent), except by reason of acts or omissions by the Custodian or
the Administrative Agent, as applicable, constituting criminal conduct, fraud,
bad faith, willful misconduct, gross negligence or reckless disregard of its
respective duties hereunder.

(e) Neither the Custodian nor the Administrative Agent shall be liable for the
actions or omissions of the Borrower, the Manager or of any other Person
(including as to the Custodian, the Administrative Agent), and shall have no
liability for any inaccuracy or error in any duty performed by it that results
from or is caused by inaccurate, untimely or incomplete

 

7



--------------------------------------------------------------------------------

information or data received by it from the Borrower, the Manager or from
another Person (including as to the Custodian, the Administrative Agent).
Neither the Custodian nor the Administrative Agent shall be liable for failing
to perform or delay in performing its specified duties hereunder which result
from or is caused by a failure or delay on the part of the Borrower, the Manager
or of another Person (including as to the Custodian, the Administrative Agent)
in furnishing necessary, timely and accurate information to the Borrower or the
Manager except to the extent that any failure or delay is caused by its own
criminal conduct, fraud, bad faith, willful misconduct, gross negligence or
reckless disregard of its respective duties hereunder.

(f) The Custodian may rely conclusively on any notice, certificate or other
document (including, without limitation, telecopier or electronically
transmitted instructions, documents or information) furnished to it hereunder by
an Authorized Person or otherwise by the Administrative Agent and reasonably
believed by it in good faith to be genuine. Neither the Custodian nor the
Administrative Agent shall be liable for any action taken by it in good faith
and reasonably believed by it to be within the discretion or powers conferred
upon it, or taken by it pursuant to any direction or instruction by which it is
governed hereunder, or omitted to be taken by it by reason of the lack of
direction or instruction required hereby for such action.

(g) Neither the Custodian nor the Administrative Agent shall be bound to make
any investigation into the facts or matters stated in any certificate, report or
other document; provided, however, that if the form thereof is prescribed by
this Agreement, the Custodian or the Administrative Agent, as applicable, shall
examine the same to determine whether it conforms on its face to the
requirements hereof.

(h) The Custodian shall not be deemed to have knowledge or notice of any matter
unless a Responsible Officer has actual knowledge of such matter or received
written notice in accordance with this Agreement. “Responsible Officer” shall
mean any officer within the corporate trust office of the Custodian (or any
successor group thereof) located at the address set forth in Section 13 hereof,
including any director, vice president, assistant vice president, associate or
officer customarily performing functions similar to those performed by the
Persons who at the time shall be such officers, respectively, or to whom any
matter is referred because of his knowledge of and familiarity with the
particular subject.

(i) Anything in this Agreement to the contrary notwithstanding, in no event
shall the Custodian or the Administrative Agent be liable for indirect,
punitive, special or consequential damages of any kind whatsoever (including,
but not limited to, lost profits) under or pursuant to this Agreement, or
arising out of or relating to the subject matter hereof, even if the Custodian
or the Administrative Agent, as applicable, has been advised of the likelihood
of such loss or damage and regardless of the form of action.

(j) Neither the Custodian nor the Administrative Agent shall be liable or
responsible to any Person for delays or failures in performance of the Services
resulting from or caused by events or circumstances beyond the reasonable
control of the Custodian or the Administrative Agent, as applicable, including,
without limitation, the interruption, suspension or restriction of trading on or
the closure of any securities markets, power or other mechanical or

 

8



--------------------------------------------------------------------------------

technological failures or interruptions, computer viruses, communications
disruptions, work stoppages, natural disasters, fire, war, terrorism, riots,
rebellions, or other similar acts.

(k) The Custodian shall not be bound to follow any amendment, modification,
supplement or waiver to any agreement related to the transactions contemplated
herein until it has received written notice of such amendment, modification,
supplement or waiver and a copy thereof from the Administrative Agent; provided,
however, that the Custodian shall not be bound by any such amendment,
modification, supplement or waiver that materially adversely affects the
liabilities or other obligations of the Custodian or adversely affects or
otherwise modifies the compensation of the Custodian unless the Custodian shall
have consented thereto. The Borrower and the Manager each agrees that it shall
provide prior written notice of any amendment, modification, supplement or
waiver to such agreements, if any, that materially adversely affects the
obligations of the Custodian or adversely affects or otherwise modifies the
compensation of the Custodian.

(l) The Borrower shall, and hereby agrees to, indemnify, defend and hold
harmless the Custodian and its affiliates, directors, officers, shareholders,
agents and employees from any and all losses, damages, liabilities, demands,
charges, costs, expenses (including the reasonable fees and expenses of counsel
and other experts) and claims of any nature in respect of, or arising from any
acts or omissions performed or omitted by the Custodian or its affiliates,
directors, officers, shareholders, agents or employees pursuant to or in
connection with the terms of this Agreement, or in the performance or observance
of the Custodian’s duties or obligations under this Agreement; provided that
such acts or omissions are in good faith and without criminal conduct, fraud,
willful misconduct or gross negligence on the part of the Custodian and without
reckless disregard of the Custodian’s duties hereunder.

(m) Except to the extent expressly set forth herein (including in Schedule A),
nothing herein shall (i) obligate the Custodian to determine independently
whether any Property complies with certain criteria including, without
limitation, whether a Fund Investment is an Eligible Investment, any such
determination being based exclusively upon notification it receives from the
Borrower, the Manager or the Administrative Agent or (ii) impose or imply any
duty or obligation on the part of the Custodian to verify, investigate or audit
any such information or data, or to determine or monitor on an independent basis
whether any Obligor of a Fund Investment is in default or in compliance with the
underlying instruments governing or securing such Fund Investment, the role of
the Custodian hereunder being solely to perform only those functions as
particularly described herein (including in Schedule A, as supplemented from
time to time pursuant to a written agreement between the Custodian and the
Administrative Agent).

(n) None of the provisions of this Agreement shall require the Custodian to
expend or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of the Services, or in the exercise of any of its
rights or powers if the Custodian shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not reasonably assured to it.

(o) The Custodian may consult with and shall be entitled to rely on the advice
of legal counsel and independent accountants in performing its duties hereunder
and shall be

 

9



--------------------------------------------------------------------------------

protected and deemed to have acted in good faith if it acts in accordance with
such advice so long as such counsel or accountant, as applicable, was selected
with due care.

(p) This Section 4 shall survive the termination or assignment of this Agreement
and the resignation or removal of the Custodian.

Section 5. Independence of the Custodian.

For all purposes of this Agreement, the Custodian shall be an independent
contractor and shall not be subject to the supervision of the Borrower or the
Manager with respect to the manner in which it accomplishes the performance of
its obligations hereunder. Unless expressly authorized by the Borrower or the
Manager, the Custodian shall have no authority to act for or represent any of
them in any way and shall not otherwise be deemed an agent of either of them.

Section 6. No Joint Venture.

Nothing contained in this Agreement (i) shall constitute the Custodian, the
Administrative Agent, the Manager or the Borrower, respectively, as members of
any partnership, joint venture, association, syndicate, unincorporated business
or other separate entity, (ii) shall be construed to impose any liability as
such on any of them or (iii) shall be deemed to confer on any of them any
express, implied or apparent authority to incur any obligation or liability on
behalf of the others.

Section 7. Other Activities of Custodian.

Nothing herein shall prevent the Custodian or its affiliates from engaging in
other businesses or, in its sole discretion, from acting in a similar capacity
as a custodian for any other Person or entity even though such Person or entity
may engage in business activities similar to or competitive with those of the
Borrower.

Section 8. Agreement of Administrative Agent to Seek Borrower’s Instructions and
Consents.

Prior to, and if compliance with any instruction referred to below will not
result in, the occurrence of a Default or an Event of Default under the Credit
Agreement (including, without limitation, the failure to satisfy the conditions
set forth in Section 6.02(d) of the Credit Agreement) and consistent with
Section 4.01(g) thereof, the Administrative Agent hereby agrees with the
Borrower that it shall (A) (i) use its commercially reasonable efforts to obtain
from the Borrower or the Manager, and deliver to the Custodian, instructions in
connection with (a) making and liquidating investments pursuant to Section 1(b)
and Section 9 hereof and (b) deciding between alternative courses of action
pursuant to Section 1(f) hereof and (ii) promptly following its receipt of
instructions from the Borrower or the Manager to make distributions or payments
from the Accounts or any other dispositions of Property, direct the Custodian to
make such payments, distributions and dispositions in accordance with
Section 2(h) hereof and (B) not take any actions to establish and maintain one
or more additional accounts(s) or sub-accounts(s) pursuant to Section 1(b)
hereof, appoint one or more sub-custodian(s) pursuant to Section 1(b) hereof or
impose or imply any duty on the Custodian pursuant to Section 4(m) hereof,
without the consent of the Borrower.

 

10



--------------------------------------------------------------------------------

Section 9. Investment of Cash in the Accounts

(a) Cash held in any Account may, at the Borrower’s written request and
direction, be invested by the Custodian in Permitted Investments; provided,
however, that upon the occurrence of a Default, an Event of Default or a Manager
Removal Event under the Credit Agreement, Cash shall be invested by the
Custodian at the Administrative Agent’s written request and direction. Such
investments will mature in such amounts and not later than such times as may be
necessary to provide monies when needed to make payments from such monies as
provided in the Credit Documents. For purposes of this Section 9, “Permitted
Investments” means: (i) Cash Equivalents and (ii) any other investment specified
by the Borrower and consented to in writing by the Administrative Agent.

(b) In the event that at any time amounts are funded into an Account after 3:00
p.m. (New York time) on any Business Day, the Custodian shall have no obligation
to invest or reinvest such amounts on the date on which such amounts are funded.
A direction from the Administrative Agent with respect to the investment of
amounts received into an Account after 3:00 p.m. (New York time) shall be deemed
to apply for the following Business Day.

(c) If any Cash is required for the making of any transfer, disbursement or
withdrawal in accordance with the Credit Documents, the Administrative Agent
shall cause Permitted Investments to be sold or otherwise liquidated into Cash
(without regard as to maturity) as and to the extent necessary in order to make
such transfers, disbursements or withdrawals.

(d) Neither the Custodian nor the Administrative Agent shall be liable to the
Borrower as a result of any loss or penalties relating to investment of Cash in
the Accounts (including any loss or penalties relating to redemption of
Permitted Investments prior to the maturity thereof).

(e) For purposes of determining responsibility for any income tax payable on
account of any income or gain on any Permitted Investments hereunder, such
income or gain shall be for the account of the Borrower.

(f) The Custodian and its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Custodian’s economic
self-interest for (i) serving as investment advisor, administrator, shareholder,
servicing agent, custodian or sub-custodian with respect to certain Permitted
Investments, (ii) using affiliates to effect transactions in certain Permitted
Investments and (iii) effecting transactions in certain Permitted Investments.
Such compensation shall not be an amount that is reimbursable or payable
pursuant to this Agreement. The Custodian shall not be liable for the selection
of investments or for investment losses incurred thereon and shall have no
obligation to invest or cause to be invested any funds held in any Accounts
under this Agreement in the absence of timely written direction. Further, the
Administrative Agent shall not be liable for the selection of investments or for
investment losses incurred thereon and shall have no obligation to direct the
Custodian to invest any funds held in

 

11



--------------------------------------------------------------------------------

any Accounts in the absence of a binding written instruction from the Borrower
or the Manager in accordance with Section 8 hereof.

Section 10. Term of Agreement.

This Agreement shall continue in force until the Administrative Agent has
notified the Custodian in writing that the Release Conditions have been
satisfied.

Section 11. Resignation and Removal of Custodian.

(a) Subject to subsection (d) below, the Custodian may resign its duties
hereunder by providing the Administrative Agent, the Borrower and the Manager
with at least 60 days’ prior written notice, unless it has received notice of
any amendment, modification, supplement or waiver to any related agreement that
materially adversely affects the obligations of the Custodian or adversely
affects or otherwise modifies the compensation of the Custodian as set forth in
Section 3 hereof, in which case the Custodian may resign its duties hereunder
upon 10 days’ prior written notice to such parties.

(b) Subject to subsection (d) below, the Borrower or the Manager may, with the
written consent of the Administrative Agent, remove the Custodian without cause
by providing the Custodian and the Administrative Agent with at least 60 days’
prior written notice.

(c) Subject to subsection (d) below, the Borrower or the Manager may, with the
written consent of the Administrative Agent remove the Custodian immediately
upon written notice of termination to the Custodian and the Administrative Agent
if any of the following events shall occur:

(i) the Custodian shall default in the performance of any of its duties under
this Agreement and, after notice of such default, shall not cure such default
within 10 days (or, if such default cannot be cured in such time, shall not give
within 10 days such assurance of cure as shall be reasonably satisfactory to the
Borrower or the Manager);

(ii) the Custodian is dissolved (other than pursuant to a consolidation,
amalgamation or merger) or has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger);

(iii) a court having jurisdiction in the premises shall enter a decree or order
for relief, and such decree or order shall not have been vacated within 30 days,
in respect of the Custodian in any involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for the Custodian or any substantial part of its property or
order the winding up or liquidation of its affairs; or

(iv) the Custodian shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, shall consent to the appointment of a receiver, liquidator, assignee,
trustee, custodian, sequestrator or similar official

 

12



--------------------------------------------------------------------------------

for the Custodian or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

The Custodian agrees that if any of the events specified in subsections (ii),
(iii) or (iv) of this Section 11(c) shall occur, it shall give written notice
thereof to the Administrative Agent, the Borrower and the Manager within two
Business Days after the occurrence of such event.

(d) Except for a removal pursuant to subsection (c) above, no resignation or
removal of the Custodian pursuant to this Section 11 shall be effective until
(i) a successor Custodian shall have been appointed by the Borrower or the
Manager and approved by the Administrative Agent and (ii) such successor
Custodian shall have agreed in writing to be bound by the terms of this
Agreement in the same manner as the Custodian is bound hereunder (with such
modifications as are agreed upon by the successor Custodian, the Administrative
Agent, the Borrower and the Manager). If a successor Custodian does not take
office within 60 days after the retiring Custodian resigns or is removed, the
retiring Custodian, the Administrative Agent, the Borrower or the Manager may
petition a court of competent jurisdiction for the appointment of a successor
Custodian.

(e) Any successor to the Custodian shall be bound automatically by the terms and
provisions of this Agreement upon becoming the successor thereof.

Section 12. Action upon Termination, Resignation or Removal of the Custodian.

Promptly upon the effective date of the resignation or removal of the Custodian
pursuant to Section 11 hereof, respectively, the Custodian shall be entitled to
be paid all expenses accruing to it to the date of such termination, resignation
or removal. The Custodian shall forthwith deliver to, or as directed by, the
Administrative Agent upon such resignation or removal of the Custodian pursuant
to Section 11, all Property and related documents then in the custody of the
Custodian, and the Custodian shall cooperate with the Administrative Agent, the
Borrower, the Manager and any successor Custodian, and take all reasonable steps
requested by the Administrative Agent to assist in making an orderly transfer of
the duties of the successor Custodian.

Section 13. Notices.

Any notice, report or other communication given hereunder shall be in writing
and addressed as follows:

(a)   if to the Borrower, to

   CCT Funding LLC

   c/o Corporate Capital Trust

   450 S. Orange Avenue

   Orlando, FL 32801

   Attention: General Counsel

 

13



--------------------------------------------------------------------------------

   Attention: Chief Financial Officer

   Email Address: paul.saint-pierre@cnl.com

   Facsimile: (407) 540-7653

(b)   if to the Custodian, to both of

   Deutsche Bank Trust Company Americas

   CDO Business Unit – CCT Funding LLC

   1761 East St. Andrew Place

   Santa Ana, CA 92705-4934

   Attention: Vincent Pham

   Email Address: vincent.pham@db.com

   Facsimile: (714) 656-2600

   Attention: Patrick Wolfe

   Email Address: patrick.wolfe@db.com

   Facsimile: (714) 247-6311

(c)   if to the Manager, to

   Corporate Capital Trust, Inc.

   450 S. Orange Avenue

   Orlando, FL 32801

   Attention: General Counsel

   Attention: Chief Financial Officer

   Email Address: paul.saint-pierre@cnl.com

   Facsimile: (407) 540-7653

(d)   if to KKR, to

   KKR Asset Management LLC

   555 California Street, 50th Floor

   San Francisco, CA 94104

   Attention: Roshan Chagan

   Email Address: roshan.chagan@kkr.com

   Facsimile: (415) 391-3330

(e)   if to the Administrative Agent, to

   Deutsche Bank AG, New York Branch

   60 Wall Street

   New York, NY 10005

   Attention: Nick Bozzuto

 

14



--------------------------------------------------------------------------------

Email Address: nicholas.bozzuto@db.com

Facsimile: (646) 736-5571

or to such other address as any party shall have provided to the other parties
in writing. All notices required or permitted to be given hereunder shall be in
writing and shall be deemed given if such notice is mailed by first class mail,
postage prepaid, hand delivered, sent by overnight courier service guaranteeing
next day delivery or by electronic mail in legible form to the address of such
party as provided above.

Section 14. Representations and Warranties.

(a) The Borrower hereby represents and warrants to the Administrative Agent, on
behalf of itself and the Lenders, and the Custodian as follows:

(i) The Borrower has been duly formed and is validly existing and in good
standing under the laws of its jurisdiction of incorporation/formation and has
the full power and authority to execute, deliver and perform this Agreement and
all obligations required hereunder and has taken all necessary action to
authorize this Agreement on the terms and conditions hereof, the execution,
delivery and performance of this Agreement and the performances of all
obligations imposed upon it hereunder. No consent of any other Person including,
without limitation, shareholders and creditors of the Borrower, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Borrower in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and the obligations
imposed upon it hereunder. This Agreement constitutes, and each instrument or
document required hereunder, when executed and delivered by the Borrower and all
other parties hereunder, will constitute, the legally valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms subject, as to enforcement, (a) to the effect of bankruptcy,
insolvency or similar laws affecting generally the enforcement of creditors’
rights as such laws would apply in the event of any bankruptcy, receivership,
insolvency or similar event applicable to the Borrower and (b) to general
equitable principles (whether enforceability of such principles is considered in
a proceeding at law or in equity).

(ii) The execution, delivery and performance of this Agreement and the documents
and instruments required hereunder will not violate any provision of any
existing law or regulation binding on the Borrower, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Borrower, or the governing instruments of, or any securities issued by, the
Borrower or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Borrower is a party or by which the
Borrower or any of its assets may be bound, the violation of which would have a
material adverse effect on the business, operations, assets or financial
condition of the Borrower and will not result in, or require, the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.

 

15



--------------------------------------------------------------------------------

(b) The Custodian hereby represents and warrants to the Borrower and the
Administrative Agent, on behalf of itself and the Lenders, as follows:

(i) The Custodian is a New York banking corporation duly organized and validly
existing under the laws of the state of New York and has full power and
authority to execute, deliver and perform this Agreement and all obligations
required hereunder and has taken all necessary corporate action to authorize
this Agreement on the terms and conditions hereof, the execution, delivery and
performance of this Agreement and all obligations required hereunder. No consent
of any other Person including, without limitation, stockholders and creditors of
the Custodian, and no license, permit, approval or authorization of, exemption
by, notice or report to, or registration, filing or declaration with, any
governmental authority is required by the Custodian in connection with this
Agreement or the execution, delivery, performance, validity or enforceability of
this Agreement and the obligations imposed upon it hereunder. This Agreement
constitutes, and each instrument and document required hereunder, when executed
and delivered by the Custodian and all other parties hereunder, will constitute,
the legally valid and binding obligations of the Custodian enforceable against
the Custodian in accordance with their terms subject, as to enforcement, (a) to
the effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors’ rights as such laws would apply in the event of any
bankruptcy, receivership, insolvency or similar event applicable to the
Custodian and (b) to general equitable principles (whether enforceability of
such principles is considered in a proceeding at law or in equity).

(ii) The execution, delivery and performance of this Agreement and the documents
and instruments required hereunder will not violate any provision of any
existing law or regulation binding on the Custodian, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Custodian, or the articles of association or by-laws of the Custodian or any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Custodian is a party or by which the Custodian may be
bound, the violation of which would have a material adverse effect on the
business, operations, assets or financial condition of the Custodian or its
ability to perform its obligations under this Agreement.

Section 15. Amendments.

This Agreement may not be amended, changed, modified or terminated (except as
otherwise expressly provided herein) except by the Administrative Agent, the
Borrower, the Manager and the Custodian in writing.

Section 16. Successor and Assigns.

This Agreement may not be assigned by the Custodian unless such assignment is
previously consented to in writing by the Administrative Agent, the Borrower and
the Manager. An assignment with such consent and confirmation, if accepted by
the assignee, shall bind the assignee hereunder to the performance of any duties
or obligations of the Custodian hereunder.

 

16



--------------------------------------------------------------------------------

Section 17. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(i) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE PARTIES HEREUNDER IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH OF THE PARTIES HEREUNDER HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURT LACKS JURISDICTION OVER
IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH
COURT LACKS JURISDICTION OVER IT. EACH OF THE PARTIES HEREUNDER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR BY HAND DELIVERY, AT ITS
ADDRESS FOR NOTICES PURSUANT TO SECTION 13. EACH OF THE PARTIES HEREUNDER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT
OR THE CUSTODIAN TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER OR THE
MANAGER IN ANY OTHER JURISDICTION.

(ii) EACH OF THE PARTIES HEREUNDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID
ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
BROUGHT IN THE COURTS REFERRED TO IN ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(iii) EACH OF THE PARTIES HEREUNDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

17



--------------------------------------------------------------------------------

Section 18. Headings.

The section headings hereof have been inserted for convenience of reference only
and shall not be construed to affect the meaning, construction or effect of this
Agreement.

Section 19. Counterparts.

This Agreement may be executed in counterparts, all of which when so executed
shall together constitute but one and the same agreement.

Section 20. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 21. Not Applicable to Deutsche Bank Trust Fund Americas in Other
Capacities.

Nothing in this Agreement shall affect any right, benefit or obligation Deutsche
Bank Trust Company Americas may have in any other capacity.

Section 22. Benefit of Agreement.

It is expressly agreed that in performing its duties under this Agreement, the
Custodian will act for the benefit of the Administrative Agent and the Borrower,
and that such obligations on the part of the Custodian shall be enforceable at
the instance of the Borrower or the Administrative Agent.

Section 23. Compliance with Applicable Anti-Terrorism and Anti-Money Laundering
Regulations.

In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Law”),
the Custodian is required to obtain, verify and record certain information
relating to individuals and entities which maintain a business relationship with
the Custodian. Accordingly, each of the parties agrees to provide to the
Custodian upon its request from time to time such identifying information and
documentation as may be available for such party in order to enable the
Custodian to comply with Applicable Law.

[Signatures begin on the next page]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Custodial Agreement to be duly
executed and delivered as of the day and year first above written.

 

CCT FUNDING LLC, as Borrower By:   Corporate Capital Trust, Inc., as its
Designated Manager By:   /s/ Andrew Hyltin   Name: Andrew A. Hyltin   Title:
President and Chief Executive Officer

[Signature page to Custodial Agreement]

 



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, solely as Custodian By:   /s/ Stephen
Hessler   Name: Stephen T. Hessler   Title: Director By:   /s/ Rick Kohlmeyer  
Name: Rick Kohlmeyer   Title: Assistant Vice President

[Signature page to Custodial Agreement]

 



--------------------------------------------------------------------------------

CORPORATE CAPITAL TRUST, INC., as Manager By:   /s/ Andrew Hyltin   Name: Andrew
A. Hyltin   Title: President and Chief Executive Officer

[Signature page to Custodial Agreement]

 



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent By:   /s/ Christopher
Caruso   Name:   Title: By:   /s/ David Dirvin   Name:   Title:

[Signature page to Custodial Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE A

[    ]*

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

A-1